

116 S3366 IS: Gold Star Families Parks Pass Act
U.S. Senate
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3366IN THE SENATE OF THE UNITED STATESFebruary 27, 2020Mr. King (for himself and Mr. Alexander) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Federal Lands Recreation Enhancement Act to make the National Parks and Federal Recreational Lands Pass available at no cost to members of Gold Star Families.1.Short titleThis Act may be cited as the Gold Star Families Parks Pass Act.2.Gold Star Families Parks Pass(a)In generalSection 805(b) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6804(b)) is amended by adding at the end the following: (3)Gold Star Families Parks PassThe Secretary shall make the National Parks and Federal Recreational Lands Pass available, at no cost, to members of Gold Star Families who meet the eligibility requirements of section 3.2 of Department of Defense Instruction 1348.36 (or a successor instruction)..(b)Technical and conforming amendmentsSection 805 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6804) is amended—(1)in subsection (a)(7), in the first sentence, by striking age and disability; and(2)in subsection (b)—(A)in paragraph (1)(A), in the second sentence, in the matter preceding clause (i), by striking this subsection and inserting this paragraph; and (B)in paragraph (2), in the second sentence, by striking this subsection and inserting this paragraph.